SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the petition for review be DENIED and that the motion for a stay of deportation be DENIED.
Petitioner Ali A1 Harbi, a native and citizen of Yemen, petitions for review of two decisions by the Board of Immigration Appeals (“BIA”). On February 5,1996, an Immigration Judge (“IJ”) entered an in absentia order of deportation against Petitioner. On January 29, 2002, after A1 Harbi’s arrest and detention, the IJ denied A1 Harbi’s Motion to Reopen the in absentia order of deportation entered against him, and on November 5, 2002, the BIA dismissed Petitioner’s appeal of the IJ’s decision. The BIA’s dismissal of this appeal is the first administrative decision of which A1 Harbi seeks review. Petitioner also seeks review of a so-called “Second Motion to Reopen” that he filed with the BIA, which was denied by the agency on June 2, 2004. We assume the parties’ familiarity with the facts, procedural history, and scope of issues before us.
Both of A1 Harbi’s two petitions for review raise inadequacy of counsel arguments. In both cases, Petitioner has failed to comply adequately with the requirements of In re Lozada, 19 I. & N. Dec. 637, 1988 WL 235454 (BIA 1988). See Jian Yun Zheng v. U.S. Dep’t of Justice, 409 F.3d 43, 46-47 (2d Cir.2005). Even if we were to agree with A1 Harbi that it may have been difficult for him to meet these evidentiary requirements at the time of his first motion to reopen before the IJ, no such excuse could explain his failure to satisfy those requirements at the time of his “Second Motion to Reopen.”
Accordingly, and quite apart from numerous other deficiencies which we need not and hence do not address, the petitions for review are denied. We note that A1 Harbi asks for release from detention, but that question is not properly before us.
We have considered all of Petitioner’s other arguments and find them to be without merit. The petition for review is therefore DENIED, and Petitioner’s motion for a stay of deportation is also DENIED.